EXHIBIT 10.3

 

[Translated Version]

 

Original

 

Shanghai Assignment Agreement for Use Right of State-owned Land

 

(Medical Treatment & Sanitation)

 

Hu-Jia-Fang-Di(2005) Assignment Agreement No. 59

 

 

Shanghai Jiading District Housing and Land Administrative Bureau

 

16 May 2005

 

1



--------------------------------------------------------------------------------

Shanghai Assignment Agreement for Use Right of State-owned Land

 

Assignor: Shanghai Jiading District Housing and Land Administrative Bureau

(hereinafter referred to as “Party A”)

 

Legal Representative: Xu Bing Yan

 

Assignee: Shanghai DeAn Hospital (hereinafter referred to as “Party B”)

 

Legal Representative: Eric G. Carter

 

This agreement is entered into by and between Party A and Party B in accordance
with Law of Administration of Land of the PRC (hereinafter referred to as “Land
Law”), Provisional Rules for Assignment and Transfer of the Use Right of
State-owned Land in Cities and Towns of the PRC (hereinafter referred to as
“Provisional Rules”), Measures Concerning Assignment of Use Right of Land of
Shanghai (hereinafter referred to as “Measures”) and the official document
Hu-Jia-Fu-Tu (2005) No.86.

 

Article 1

 

Party A shall assign to Party B on “as is” basis the land plot which is located
to the west of Moyu Northern Road, Jiading District, Shanghai. The land plot
area covers 90711 square meters. The area, location and four direction scope of
the land plot are illustrated in the attached drawings, which has been signed
and confirmed by both Parties.

 

Party B obtains the use right for fifty (50) years to the land plot with a
consideration of the price USD 816,399 (Eight hundred and sixteen thousand three
hundred and ninety nine US dollars) as land premiums for the land use right.

 

Party A agrees that Party B can pay the land premiums in RMB and the exchange
rate between RMB and USD shall be the market exchange rate of RMB at the end of
the prior month published by State Administration of Foreign Exchange (the
middle exchange rate of 1USD/RMB).

 

Party B shall pay the land use fee (RMB 1 Yuan per 1 square meter) to Shanghai
Jiading District Housing and Land Administrative Bureau each year during the
term of the land use.

 

Article 2

 

Party B shall pay USD 200,000 (Two hundred thousand US dollars) as the deposit
to perform the Agreement to Shanghai Housing and Land Administrative Bureau
within thirty (30) days after execution of the Agreement (before 15 June 2005).
The deposit is the integral part of the land premiums.

 

Party B shall pay off the remaining amount of USD 616,399 (Six hundred and
sixteen thousand three hundred and ninety nine US dollars) to Shanghai Housing
and Land Administrative Bureau within sixty (60) days after execution of the
Agreement (before 15 July 2005).

 

Article 3

 

Party A shall be entitled to terminate the Agreement and claim for damages and
Party B shall not have the right to claim refund of the paid land premiums if
Party B cannot pay land premiums as

 

2



--------------------------------------------------------------------------------

scheduled (including deposit, the same as mentioned below). If Party B defers
payment of land premiums, Party B shall submit a written application for the
deferral to Party A before the due date as prescribed in this Agreement. Party B
shall pay a surcharge of 0.3% per day if Party A agrees to such deferred
payment. Party A shall be entitled to terminate the Agreement if the payment has
been delayed beyond thirty (30) days without the consent by Shanghai Housing and
Land Administrative Bureau.

 

Article 4

 

Party B shall apply for initial registration of land use right to the district
housing and land registration authority with such supporting documents as the
payment certificate of land premiums, other relative certificate of payment and
other relative materials, if Party B has paid off the aforementioned land
premiums and all and related expenses of land confiscation and relocation
compensation as set forth in the Entrusted Relocation and Subordination
Agreement which has been signed with the Housing and Land Administrative Bureau
of Jiading District, Shanghai.

 

Article 5

 

The appendix - Use Conditions of State-owned Land Located to the West of Moyu
Northern Road, Jiading District, Shanghai (hereinafter referred to as “Land Use
Conditions”) is the integral part of the Agreement and shall be equally
authentic with the Agreement.

 

Article 6

 

The ownership of the land, which use right has been assigned, shall belong to
the PRC. The State and its government shall have the jurisdiction,
administrative powers and other powers as well as such rights and interest as
may be necessary to furtherance of social and public interest. The assignment
shall exclude the underground minerals, resources, buried objects and public
facilities.

 

Article 7

 

Shanghai Municipal Government reserves the right of urban planning and design
upon the land plot. Within the land use term, reconstruction of buildings which
has been constructed on the land according to the Land Use Conditions or
application for renewal of the land use term shall comply with the then-current
effective planning. The Government assumes no liability for damages in the event
Party B is affected by a planning alteration.

 

Article 8

 

Whenever Party B wishes to alter the Land Use Conditions, it shall obtain the
consent from Party A, and shall thereafter sign the supplemental agreement, pay
the supplemental land premiums, and repeat the real estate registration.

 

Article 9

 

Party A shall within the land use term be entitled to supervise the development
and utilization, assignment, lease, mortgage and termination of the use right of
the land plot in accordance with laws and regulations.

 

Article 10

 

Party B shall be entitled to claim damages if Party A breaches any part of the
Agreement. Party A shall be entitled to demand Party B to rectify the breach
within the prescribed timeframes. Party A shall be entitled to terminate the
Agreement as well as claim for damages if the performance on the part of Party B
is still not conforming .

 

Article 11

 

The Land use right can be transferred in accordance with laws and regulations
only if the quantity

 

3



--------------------------------------------------------------------------------

of work completed in connection with the installation of the building on the
land has satisfied the prescribed standard. In the event land use right is
legally transferred, the succeeding land users shall all be the successors of
rights and obligations of Party B. The assignee or the the proportion of
investment by the assignee should not be changed until Party B has fulfilled the
requirements set forth in this clause. [Translator remarks: this is a “as is”
translation. The Chinese version on this point is unclear]

 

Article 12

 

A registration on alternation shall be made if the land use right is
transferred, leased, mortgaged and inherited in accordance with laws and
regulations or all contracts, drawings, vouchers record change of the property
right of the buildings and fixtures or both parties deem other documents
necessary to be registered.

 

Article 13

 

Any dispute arising out of the implementation of the Agreement shall be settled
through consultation by the parties. In the event that the consultation fails,
each party may apply to arbitration institution for arbitration or initiate a
suit to the people’s court in a place where the Agreement has been signed.

 

Article 14

 

The Agreement shall come into force as of the date of execution till the date of
the expiration of the land use right as set forth in Shanghai Property Ownership
Certificate.

 

Article 15

 

The Agreement and its Appendix -Use Conditions of the Land has been made in
Chinese in eight (8) pages. In case of any discrepancy between the Chinese and
other languages versions, the Chinese version shall prevail.

 

The amount of the Agreement shall be stated in figures and in words respectively
and shall be consistent. In the event any discrepancy between the amount in
figures and in words, the amount in words shall prevail.

 

No alteration shall be made to the Agreement. The Agreement is made in three (3)
originals. Each party holds one original. One original shall be submitted to
housing and land registration authority for initial registration of land use
right.

 

Article 16

 

This Agreement is executed on 16 May 2005 in Jiading District, Shanghai, the
People’s Republic of China.

 

Party A : Shanghai Jia Ding District Housing and Land Administrative Bureau
(Seal affixed)

 

Legal representative or authorized representative: Qin Yuanlin

Legal address: No. 64 Jinsha Road in Jiading District, Shanghai

Tel: 5953 6244

Fax: 5953 1631

 

 

4



--------------------------------------------------------------------------------

Party B : Shanghai DeAn Hospital (Seal affixed)

 

Legal representative or authorized representative: Zhao Deming

Date of Signature: 16 May 2005

Legal address: West to Moyu Northern Road, Anting Town, Jiading District,
Shanghai

    Tel: 5956 2394

    Fax: 6259 0726

 

5



--------------------------------------------------------------------------------

Use Conditions of State-owned Land located to the West of Moyu Northern Road,

Anting Town, Jiading District, Shanghai

 

The use conditions of State-owned land, which is located in the Western of Moyu
Northern Road, Anting Town, Jiading District of Shanghai (hereinafter referred
to as “Land” and “Land Conditions” respectively), shall be as follows:

 

Article 1 Land use requirements

 

  1.1 Purpose of using : Medical treatment & Sanitation

 

  1.2 Years of using: Fifty (50) years

 

  1.3 Floor Area Ratio: not more than ten thousand square meters per hectare
(The total structure area shall not be more than 90711 square meter).

 

  1.4 Green space percentage : not less than 30% of total area and the public
mass green space shall not be less than 5% of total area.

 

  1.5 Parking: be assigned in accordance with relative technical standards for
Parking Lot in Shanghai.

 

  1.6 Rest related parameters are ascertained on the basis of planning documents
No. 1993 of Shanghai Jiading District Planning Administration Bureau. (Referring
to the Attachment)

 

  1.7 Constructions inside the Land shall fulfill the requirements set forth in
Technical Provisions of Shanghai concerning the Administration of City Urban
Planning.

 

Article 2 Requirements on Urban Construction Administration

 

2.1 Party B shall comply with the related national and Shanghai local
regulations and rules concerning virescence, appearance of city, sanitation,
environmental protection, fire control, traffic control, design and
constructing, etc.

 

2.2 Party B shall allow all kinds of piping and pipelines be laid by passing
through or crossing through the Land for public utility purpose by the
government. However, if the above-ground buildings and other attached objects of
the Land are damaged, party B shall be entitled to apply for compensations from
the empowered authorities pursuant to law and regulations.

 

2.3 Party B should warrant that the personnel, the appliance used in emergency
and the vehicle, which is dispatched by Government administrations, Police, Fire
Protection, can freely enter into the Land in course of execution of emergency
rescue or public duty.

 

2.4 Party B shall compensate for having damaged or destroyed the surrounding
environments and facilities due to Party B’s activities processed on the Land
and thus causing any loss of the interest of State or of any individual.

 

Article 3 Requirements of Construction Administration

 

3.1 Party B shall commence constructing before 16 November 2005, and the
construction shall be completed before 16 November 2006.

 

3.2 Party B shall apply for postponement to Party A thirty (30) days prior to
the deadline with sufficient reason, if Party B cannot commence constructing on
scheduled set forth in Article 3.1.

 

6



--------------------------------------------------------------------------------

The deferment shall not exceed one (1) year.

 

Except for consents of Party A, in the event it has been over one (1) year
calculated from the date of expiration set forth in Article 3.1 before the Land
commences to be constructed, the related land administration authorities shall
be entitled to collect no more than 20% of Land premiumss as charges for idle
land; in the event it has been over two (2) years before the completion of the
construction, the related land administration departments shall be entitled to
revoke the land use right unconditionally and take over all constructions and
adheres on the Land.

 

3.3 Party B shall not be entitled to occupy any other land which exceeds the
Land area for any reason without permission from relevant authorities. With
approval of relevant authorities and full filling examination and approval
procedures and paying fees of usage, the other land outside the Land area can be
temporarily occupied by Party B.

 

Any violation from provisions set forth in foregoing paragraph may be
constituted illegal acts of occupation of land.

 

Article 4 Marking and Fixing the Circle

 

4.1 Party A shall bury and set up the boundary marks in each point of turnings
according to the Red Line Map of the Land. Party B shall take effective
protective measure for the boundary marks buried by Party A to ensure that the
forgoing boundary marks would not be moved or destroyed. In the event the
boundary marks have been moved or destroyed within the term of the use of the
Land, Party B shall submit the written report to Party A immediately to apply
for re-surveying and re-marking.

 

4.2 Party B shall assume all the expense occurred in re-measuring the Land and
reburying the boundary marks due to the loss, damage, move of boundary marks.

 

Article 5 Requirements to Municipal Facility and Dismantlement and Removal of
Housing

 

5.1 Party B shall be responsible for the relevant affairs of municipal facility
on the Land at its affiliated cost.

 

5.2 Party B shall accomplish the dismantlement and removal of existing buildings
on the Land at its own expense in accordance with the Detailed Rules of Shanghai
City on Dismantlement and Removal of Housing, if Party B is responsible for the
dismantlement and removal of housing.

 

5.3 Party B, or the contractor of the construction project entrusted by Party B,
shall restore timely or repave in the event that the construction results in
damages of the exposed drains, watercourse, cable, and other facilities,
buildings, at its own expense.

 

5.4 Party B shall not damage and shall take effective measures to protect the
municipal facilities on the Land; otherwise, party B shall undertake all
expenses occurred for the restoration.

 

5.5 All users shall jointly pay for the restoration and management of the common
path to the Land and adjacent land.

 

Article 6 Requirements to Transfer, Lease, and Mortgage of the Land Use Right

 

6.1 The use right of the Land and the above-ground buildings shall be
transferred incidentally with the above-ground buildings in compliance with the
law of PRC, and shall pay the taxation pursuant to Chinese taxation law,
provided that the construction on the Land has satisfied the terms set forth in
Article 11 of the Agreement.

 

6.2 The use right of the Land shall not be transferred, leased in the event that
the Land is not used, invested and developed in accordance with the Agreement
and the Use Conditions of the Land.

 

7



--------------------------------------------------------------------------------

6.3 The use right of the Land shall be mortgaged; however, the mortgage loan
shall be used in the development of the Land before the completion of the
buildings on the Land. The above-ground buildings and other attached objects
shall be mortgaged incidentally with the mortgage of the use right of the Land.
The rights and interest of mortgagee and mortgager shall be protected in
accordance with Measures of Shanghai City on Mortgage of the Real Estate.

 

6.4 Sales, lease, donation and heritage of partial floors of the buildings shall
be in compliance with the Rules of Shanghai City on Registration of the Real
Estate, the Rules of Shanghai City on Transfer of the Real Estate and other
rules promulgated by Shanghai Bureau of Management on Real Estate and Land.

 

6.5 The lessor and lessee shall enter into the agreement which clearly provides
the leasing relationship and right and obligation of both parties when the
buildings are leased. The leasing shall be supervised by the relevant
authorities.

 

The lease Agreement shall be registered and recorded in the Registration Organ
of the District.

 

Article 7 Requirements to Protection, Restoration, Reconstruction and Rebuild of
the Buildings

 

7.1 Party B shall warrant that the buildings built and to be built are in good
conditions, workable and usable during the term of the use of the Land; and
Party B shall assume all expenses.

 

7.2 Party B shall not dismantle, change and rebuild the public facilities and
the above-ground buildings of the Land without the prior consent of Party A
during the term of the use of the Land.

 

8



--------------------------------------------------------------------------------

Remittance Instruction of Payment of Land Premiums to Shanghai

Housing and Land Administrative Bureau

 

I. Notice for payment of land premiums

 

  1. Please state clearly the title of the land and the number of the assignment
agreement on the remittance in order to record to the account book. The remitter
shall be self-liable for occurred errors, due to the failure of stating the
title of land and the number of the assignment agreement.

 

  2. The land premiums, which are remitted into our account, shall be in
consistent with the provisions set forth in the agreement. The remittance fees
for remittance shall be assumed by the remitter.

 

  3. After the competition of the remittance, the client is engaged to send a
facsimile of bank receipt to us (Shanghai Housing and Land Administrative
Bureau), for the purpose of recording the payment to the account timely.
(facsimile Nr. 58793601)

 

II. Payment of land premiums for USD paid overseas

 

  1. Pursuant to Official Reply of the State Administration of Foreign Exchange
on the Relevant Issues Concerning Foreign Exchange Registration for Purchase
Acquisition of Internal Land Use Right to the Use of Land Within China by
Foreign Investors (hereinafter referred to as “the Reply”), prior to legally
establishment of a foreign invested enterprise within China, Advance payments of
land premiums as security deposit shall be paid by foreign investors to Land
Administrative Authorities. In order to assure the accurate use of the deposit
for land, hereunder are stipulations on relative issues concerning the inward
remittance, usage, transfer, and outward remittance of the deposit for land:

 

  (1) If foreign investors are required to pay the land security deposit to the
land administrative authorities before legally establishing foreign invested
enterprise within China, they shall apply to Foreign Exchange Administrative
Bureau to open temporary land security deposit accounts, which shall preserve
the land security deposit of foreign exchange paid by the foreign investors, who
shall pay the land security deposit to the land administrations through those
accounts.

 

  (2) The term of temporary account of land security deposit is 6 months, if it
is necessary to be extended upon expiration, an application shall be filed to
Foreign Exchange Administrative Bureau.

 

  (3) Land security deposit disbursed by the foreign investors to Land
Administrative Authorities should be paid in the currency of RMB and through the
temporary accounts. Each settlement of exchange under temporary land deposit
account shall be verified by Foreign Exchange Administrative Bureau, and the
settlement shall be limited merely for the purpose of the purchase of land use
right and real properties attached to the land, The initiation expenditure
occurred for the establishment of foreign investment enterprises shall still be
disbursed from the temporary account.

 

  (4) After submitting the land security deposit, if the foreign investors fail
to establish foreign investment enterprise, they shall apply to Foreign Exchange
Administrative Bureau to close the temporary land security deposit account and
the remaining capitals in the account and the returned land security deposit may
be remitted out of China upon the approval of Foreign Exchange Administrative
Bureau.

 

  (5) The foreign exchange remitted into the temporary land security deposit
account by the foreign investors may be used as the capital contribution after
the establishment of foreign invested enterprise.

 

  2. US dollar Remittance path (paid overseas)

 

  (1)

It is advised that the foreign investor finds out the remittance path of the
bank which the account is opened. It is necessary to find out the US dollar
remittance path of the bank, which the foreign investor will choose it to open a
temporary land

 

9



--------------------------------------------------------------------------------

 

deposit account. For instance, if the foreign investor is going to open a
temporary land deposit account in banking department of China Construction Bank
Shanghai Branch, the US dollar remittance path of which is PLS REMIT USD
             (the amount of remittance) TO (the account name of temporary land
deposit opened by the foreign investor) A/C NO.                         (the
account number of temporary land deposit) WITH CHINA CONSTRUCTION BANK, SHANGHAI
BRANCH (SWIFT CODE: PCBCCNBJSHX) BANKING DEPARTMENT THROUGH WACHOVIA BANK
NATIONAL ASSOCIATION, NEW YORK (SWIFT CODE: PNBPUS 3NNYC) WITH A/C NO.
2000191184558.

 

  (2) Settlements of land premiums in foreign exchange under the temporary land
account

 

Payee: Shanghai Housing and Land Administrative Bureau

Account number of payee: 05550400261003702

Bank of payee: Banking department of China Construction Bank Shanghai Branch

 

  (3) Relevant correspondence address of bank

 

Banking department of China Construction Bank Shanghai Branch

Address: Room 1704, No. 200 of Huaihai Middle Road, Shanghai

Telephone: 63181818-1704, 1733, 1723

Facsimile: 63181818-1763, 1799

 

III. Payment of land premiums by RMB paid within China

 

Payee: Shanghai Housing and Land Administrative Bureau

Account number of payee: 066726-00149055512

Bank of payee: Bank of Communications Shanghai Branch

Address: Second floor of Zhuye Plaza, No. 99 of Beijing West Road, Shanghai

 

10